19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee.v.William Ray DUNCAN, Defendant-Appellant.
No. 93-6765.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 7, 1993.Decided March 4, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.  W. Earl Britt, District Judge.  (CR-85-4-1-7-BR, CA-93-69-7-CIV-BR)
William Ray Duncan, Appellant Pro Se.
James R. Dedrick, United States Attorney, Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC, for Appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  However, because Appellant may be able to exhaust his administrative remedies and bring a properly postured action in the future, we modify the district court's judgment to reflect that this dismissal is without prejudice.  28 U.S.C. Sec. 2106 (1988).


2
Accordingly, we affirm as modified on the reasoning of the district court.  United States v. Duncan, Nos.  CR-85-4-1-7-BR;  CA-93-69-7-CIV-BR (E.D.N.C. July 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED